Citation Nr: 1028698	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a November 2008 hearing conducted via videoconference.  
A transcript of the hearing is of record.

This case was brought before the Board in January 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDING OF FACT

Bilateral hearing loss was not manifested in active service or 
within one year of service discharge, and any current bilateral 
hearing loss is not otherwise etiologically related to such 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in August 2006.  The RO's 
June 2006 notice letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein and 
what information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request records 
from the sources identified by the Veteran.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  This letter also included notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter 
advised him what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  Post-
service treatment records and reports from the Wilkes-Barre VA 
Medical Center (VAMC) have also been obtained.  The appellant has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded a VA audiological 
examination in March 2009.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The March 2009 VA examination is 
adequate for the purposes of determining service connection, as 
it involved a review of the claims folder, including service 
treatment records, as well as an examination of the Veteran, and 
provides an etiological opinion with supporting rationale.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts he currently suffers from bilateral hearing 
loss as a direct result of acoustic trauma suffered during active 
service.  Initially, the Board observes the Veteran's DD Form 214 
indicates his most significant duty assignment was as a Light 
Weapons Infantryman.  As such, in-service acoustic trauma is 
conceded.

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

The report of a March 2009 VA audiology examination indicates the 
Veteran currently suffers bilateral hearing loss for VA purposes.  
See 38 C.F.R. § 3.385.  

Service treatment records are absent complaints of, or treatment 
for, a hearing loss disability.  Further, an October 1954 Report 
of Medical Examination notes the Veteran's hearing on whispered 
voice testing was then 15/15, and his ears and drums were 
clinically evaluated as normal.  There were no findings or 
complaints pertaining to hearing loss.  As such, the Board finds 
there is no evidence of a chronic hearing loss disability during 
active service.  See 38 C.F.R. § 3.385.

In addition, there is no evidence that the Veteran had a 
sensorineural hearing loss disability manifest within one year of 
separation from active duty.  Thus, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, there is no probative evidence of continuity of 
symptomology since active service in the present case.  In this 
regard, the Board observes that, while he asserts he suffered 
from hearing loss in service, the Veteran reported his first 
treatment for hearing loss was in approximately 2003-04 (see 
March2009 VA examination report).  This represents nearly 50 
years since the Veteran separated from service; this significant 
lapse in time between the active service and the first evidence 
of a hearing loss disability weighs against the Veteran's claim.  
The Board may consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran was provided a VA audiological 
examination in March 2009.  After examining the Veteran and the 
claims folder, the VA examiner opined that it is less likely than 
not that the Veteran's current bilateral hearing loss is related 
to in-service noise exposure.  In this regard, the VA examiner 
noted the Veteran's service treatment records indicated normal 
hearing sensitivity in both ears.  Further, the VA examiner noted 
that, while the Veteran reported experiencing hearing loss in 
service, he first sought treatment for, and was diagnosed with, a 
hearing loss disability approximately five to six years prior.  
The Board again notes the VA examiner's opinion took into account 
the Veteran's assertion that he began to experience hearing loss 
in service.

In sum, the Board finds that there is no evidence of a bilateral 
hearing loss disability during active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the Veteran's 
current bilateral hearing loss and his in-service acoustic 
trauma.  The Board finds that the preponderance of the evidence 
is against this aspect of the Veteran's claim.  The Veteran has 
produced no competent medical evidence or competent medical 
opinion in support of his claim that his current bilateral 
hearing loss is the result of his active service.  In addition, 
the negative VA examiner's opinion and the length of time between 
the Veteran's separation from active service and the first 
evidence of treatment for hearing loss weighs against the 
Veteran's claim.

Finally, the Board acknowledges that the Veteran himself has 
claimed his current hearing loss arises from his active service.  
However, the Veteran is not competent to give a medical opinion 
on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Lay evidence is competent to establish 
observable symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr, 21 Vet. App. 303.  Thus, 
while the Veteran is competent to relate symptomatology 
observable to a lay person, he is not competent to relate these 
symptoms to a specific cause or etiology.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


